Citation Nr: 0200570	
Decision Date: 01/15/02    Archive Date: 01/25/02

DOCKET NO.  92-14 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to a compensable rating for a headache 
disorder prior to January 31, 2001.  

2.  Entitlement to a rating in excess of 10 percent for a 
headache disorder.



ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The veteran served on active duty at West Point from July 
1980 to May 1984, and had active service from May 1984 to 
October 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1992 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection and 
assigned a noncompensable rating for a headache disorder.  
Jurisdiction of the case was transferred to the Winston-
Salem, North Carolina, RO upon the veteran's relocation.  The 
case was previously before the Board in January 1996, when, 
in pertinent part, it was remanded to the RO for further 
development.  On remand, the RO granted a 10 percent rating, 
effective from January 31, 2001.

The veteran again argues that tinnitus should be service 
connected.  In a January 1996 decision, the Board denied 
service connection for tinnitus, and that decision is final.  
The veteran may reopen a claim of service connection for 
tinnitus by submitting new and material evidence.  The 
veteran also raises an issue of entitlement to service 
connection for a punctured eardrum.  That issue has not yet 
been addressed by the RO.  It is referred to the RO for 
appropriate action.


FINDING OF FACT

Throughout the appeal period, since November 1, 1990, the 
veteran's service connected headache disorder has fairly 
consistently been manifested by mild daily headaches, 
headaches with nausea occurring several times monthly, and 
prostrating headaches occurring about once a year; 
characteristic prostrating attacks occurring on an average of 
once a month are not shown.




CONCLUSIONS OF LAW

1.  A 10 percent rating is warranted for a headache disorder 
from November 1, 1990 to January 31, 2001.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 
4.124a, Code 8100 (2001).

2.  A rating in excess of 10 percent for a headache disorder 
is not warranted.  38 U.S.C.A. §§ 1155; 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.7, 4.124a, and Code 8100 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001).  This legislation, in part, provides 
for expanded notice and assistance to claimants for VA 
benefits.  Implementing regulations were recently published.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The changes in the law 
and regulations apply in the instant case.  

The Board finds that there has been substantial compliance 
with the notice and duty to assist mandates in the VCAA and 
implementing regulations.  The veteran's service medical 
records and private treatment records were obtained, and a VA 
neurological examination was provided.  No further action is 
needed to satisfy VA's duty to assist the claimant.  
Furthermore, the claimant has been notified of the applicable 
laws and regulations.  Discussions in the rating decision, 
statement of the case, supplemental statements of the case, 
and RO correspondence have informed him what information or 
evidence is necessary to establish entitlement to the benefit 
sought and what VA has obtained.  A letter specifically 
referencing the VCAA was sent to the veteran in July 2001.  
Where, as here, there has been substantial compliance with 
the new legislation and the implementing regulations, a 
remand for further review in light of the legislation and 
implementing regulation would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Factual Background

The veteran's service medical records show treatment for 
chronic headaches beginning in 1981.  He complained of 
blurred or obstructed vision, nausea, and shaking in August 
1981.  The impression was tension headaches.  In April 1982, 
the veteran complained of vision loss, dizziness, and nausea.  
A classical history of migraines was noted.  Loss of vision 
was confirmed on optometric examination.  Probable migraine 
was the impression.

In September 1986, the veteran complained of a 6 year history 
of headaches, which occurred 4 or five times a week and 
lasted hours or days.  The pain was described as a constant 
dull ache.  Loss of vision, nausea, and tinnitus accompanied 
the headaches; the headaches resolved with sleep.  X-rays 
were interpreted as showing a normal skull series.  The 
diagnosis was probable cluster-type headaches with muscle 
tension overlay.  The following month, both chronic muscle 
contraction headaches and infrequent classical migraines were 
diagnosed.  Complaints of headaches continued throughout 
service.  In July 1990, the veteran complained of a constant 
dull pressure, nausea, and visual disturbances, as well as 
abnormal taste sensation.  He described the pain as similar 
to having his head in a vise.  He declined a separation 
examination.

On VA examination in June 1991, the veteran reported having 
post-nuchal, retro-orbital headaches since 1980 or 1981.  
Pain was almost constant, and was eased by aspirin or 
Tylenol.  Nausea occurred on occasion.  Pain would sometimes 
generalize, and would then be steady and severe.  Peripheral 
vision decreased with the severe headaches.  The last such 
headache was six months prior.  The diagnosis was tension 
headaches, by history.  Neurological examination was within 
normal limits except for some evidence of a conductive 
hearing deficit.

Private medical records from November and December 1992 
indicate that the veteran was "still having very bad 
headaches."  The headaches were daily and intense.  In March 
1993, he was referred to a neurologist for evaluation of 
migraine headaches.  He reported that severe migraines 
generally occurred once a year.  He did have two in November 
1992.  They were characterized by loss of peripheral vision 
and disabling pain.  He also had daily headaches, but these 
were posterior and not disabling.  A CAT scan was normal. The 
impression was normal neurologic examination.  The examiner 
noted there were frequent daily headaches and migraine, and 
opined that the veteran had a stress-related process.  
Medication changes were suggested.

On VA neurological examination in January 2001, the veteran 
complained of headaches of 20 years or more duration, 
beginning in his second year at West Point.  Peripheral 
vision would fade, and flashing spots would appear.  A 
headache would then develop, and last four to five hours 
along with nausea.  He had one such headache a year.  The 
pain was sharp, steady, and throbbing.  Light and certain 
odors aggravated the condition.  For relief he took Tylenol.  
The veteran did not miss class because of the headaches.  He 
could not drive during the first hours of such attacks, but 
was able to stay at work after resting a short period.  He 
also had another type of headache, which occurred three to 
seven times a month.  It was not as severe, but was 
accompanied by nausea.  A third type of headache occurred 
daily.  It was described as a dull, steady pain.  It radiated 
over his head and lasted all day.  Cranial nerves were within 
normal limits.  The diagnosis was tension/migraine headaches.  

Analysis

Disability evaluations are determined by the application of a 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where the issue 
involves the assignment of an initial rating for a disability 
following the initial award of service connection for that 
disability, the entire history of the disability must be 
considered and, if appropriate, staged ratings may be 
applied.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Code 8100 provides that a 50 percent rating is warranted 
where there are frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  A 30 
percent rating is assigned where characteristic prostrating 
attacks occur on an average of once a month over the last 
several months.  Where characteristic prostrating attacks 
occur at an average of one in 2 months over the last several 
months, a 10 percent rating is assigned.  Less frequent 
attacks are non-compensable.  38 C.F.R. § 4.124a, Code 8100.

Service connection for a headache disorder has been 
established effective from November 1, 1990.  The veteran 
appealed the initial rating assigned, and the RO has assigned 
"staged" ratings for the disorder, 10 percent from January 
31, 2001, and 0 percent prior to that date.  Both stages are 
for consideration on appeal.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

Addressing first the matter of the rating prior to January 
31, 2001, it is noteworthy that throughout the appeal period, 
i.e., from November 1, 1990 to the present, the veteran's 
descriptions of his headaches have been fairly consistent.  
He has described daily mild headaches; more severe headaches 
with nausea occurring approximately several times monthly; 
and prostrating attacks occurring about once yearly.  While 
such manifestations do not fully satisfy the criteria for a 
10 percent rating for migraine headaches, they approximate 
those criteria.  See 38 C.F.R. § 4.7.  Significantly with 
respect to this aspect of the appeal, the RO has already 
determined that the symptoms are currently 10 percent 
disabling, while prior to January 31, 2001, they were 
noncompensable.  The Board finds that this dichotomy is not 
supported by the evidentiary record.  There is not much 
variance between the veteran's descriptions of his headaches 
in the early 1990's and his description of the headaches on 
more recent VA examination.  While the veteran failed to 
report for VA examination while he was living at a remote 
location, in China, his explanation that he did not receive 
timely notice is certainly plausible, given the 
circumstances.  There is no reason to assume that while he 
was in China the headaches were nondisabling.  Accordingly, 
the Board concludes that a 10 percent rating for headaches is 
warranted for the entire appeal period, i.e., from November 
1, 1990.

The next matter for consideration is entitlement to a rating 
in excess of 10 percent.  Significantly, at no time during 
the appellate period was it reported that the veteran was 
suffering characteristic prostrating attacks on an average of 
once a month, as required for the next higher, 30 percent, 
rating.  It is not alleged otherwise.  Accordingly, a rating 
in excess of 10 percent is not warranted for any period of 
time under consideration in this decision. 


ORDER

A 10 percent rating for a headache disorder from November 1, 
1990 to January 31, 2001 is granted, subject to the 
regulations governing the payment of monetary awards.

A rating in excess of 10 percent for a headache disorder is 
denied.


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

